DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 37-50, 52-53 and 56-58 are pending.


Allowable Subject Matter
Claims 37-45 and 56 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 37-45 and 56 are allowable over the prior art of record. The closest prior art of record Kornelson et al. (Patent Number 7139779) teaches an ETL system for transforming data prior to loading the data into a data warehouse; automatically generating configuration files from an input data flow diagram defining the ETL system; the configuration files or other metafiles control execution of the processes illustrated in the data flow diagram including a notation for use in the data flow diagram. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor 
Dependent claims 38-45 and 56 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-50, 52-53 and 57-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


The limitation of accessing a data source where the dataset is stored; pre-processing the dataset to generate a reference file indicating one or more predetermined characteristics of the structured data that are contained within each of the discrete data files and to generate a metadata file indicating one or more data metrics; upon a selection of a subset of data from the dataset to process, performing automatic edge effect elimination on the selection of data, including calculating a minimum required extra buffer of data at each plugin, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If claim limitations, under broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements that integrate the abstract idea into a practical application because there are no additional elements that impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim includes additional elements of “accessing a data source where the dataset is stored” and “generate a metadata file indicating one or more data metrics”. These steps are insignificant extra-solution activity, and the addition of insignificant extra-solution activity does not amount to an inventive concept. Further the limitations are directed to the pre-solution and post-solution activity of mere data gathering and outputting, where this pre-solution and post-solution activity is a step of gathering data from files for use in the claimed process and storing or outputting data (see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)). See also MPEP 2106.05(g). The claim is not patent eligible. 
Claims 47-48 and 57-58 do not recite additional limitations that, under broadest reasonable interpretation, are significantly more than the limitations in claim 46. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 49 recites accessing a data source where the dataset is stored; pre-processing the dataset to generate a reference file indicating one or more predetermined characteristics of the structured data that are contained within each of the discrete data files and to generate a metadata file indicating one or more data metrics; upon receiving a request to process a selection of data from the structured dataset: (a) reading the reference index; (b) adding a buffer to the requested area or time interval; and (c) for a given data area or time interval indicative of the selection of data: i) reading the data bounds corresponding to the given data area or time interval; ii) comparing data bounds of the discrete data files with the data bounds of the given data area or time interval; and iii) reading the discrete data files that at least partially overlap with the given data area or time interval.
The limitation of accessing a data source where the dataset is stored; pre-processing the dataset to generate a reference file indicating one or more predetermined characteristics of the structured data that are contained within each of the discrete data files and to generate a metadata file indicating one or more data metrics; upon receiving a request to process a selection of data from the structured dataset: (a) reading the reference index; (b) adding a buffer to the requested area or time interval; and (c) for a given data area or time interval indicative of the selection of data: i) reading the data bounds corresponding to the given data area or time interval; ii) comparing data bounds of the discrete data files with the data bounds of the given data area or time interval; and iii) reading the discrete data files that at least partially overlap with the given data area or time interval, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If claim limitations, under broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements that integrate the abstract idea into a practical application because there are no additional elements that impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim includes additional elements of “accessing a data source where the dataset is stored” and “generate a metadata file indicating one or more data metrics”. These steps are insignificant extra-solution activity, and the addition of insignificant extra-solution activity does not amount to an inventive concept. Further the limitations are directed to the pre-solution and post-solution activity of mere data gathering and outputting, where this pre-solution and post-solution activity is a step of gathering data from files for use in the claimed process and storing or outputting data (see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)). See also MPEP 2106.05(g). The claim is not patent eligible. 
Claim 50 does not recite additional limitations that, under broadest reasonable interpretation, that are significantly more than the limitations in claim 49. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 52 recites creating a metadata file; opening the discrete data files; dividing the dataset into predefined data cells and determining at least one data metric for each of the data cells; and storing the at least one data metric in the metadata file in association with an associated data cell identifier for each data cell and an identifier of the discrete data files associated with each data cell, wherein at least one data metric includes a measure of likelihood that the data of an individual work unit includes specific spatial, temporal or spectral features.
The limitation of dividing the dataset into predefined data cells and determining at least one data metric for each of the data cells; and storing the at least one data metric in the metadata file in association with an associated data cell identifier for each data cell and an identifier of the discrete data files associated with each data cell, wherein at least one data metric includes a measure of likelihood that the data of an individual work unit includes specific spatial, temporal or spectral features, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If claim limitations, under broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements that integrate the abstract idea into a practical application because there are no additional elements that impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim includes additional elements of “a dataset including a plurality of discrete data files ... opening the discrete data files” and “creating a metadata file ... storing the at least one data metric in the metadata file”. These steps are insignificant extra-solution activity, and the addition of insignificant extra-solution activity does not amount to an inventive concept. Further the limitations are directed to the pre-solution and post-solution activity of mere data gathering and outputting, where this pre-solution and post-solution activity is a step of gathering data from files for use in the claimed process and storing or outputting data (see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)). See also MPEP 2106.05(g). The claim is not patent eligible.
Claim 53 does not recite additional limitations that, under broadest reasonable interpretation, that are significantly more than the limitations in claim 52. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kornelson et al. (‘Kornelson’ hereinafter) (Patent Number 7139779) in view of Harlev et al. (‘Harlev’ hereinafter) (Patent Number 10285611).

As per claim 52, Kornelson teaches
A method of pre-classifying a dataset including a plurality of discrete data files distinguished by data bounds, the method including: (parse log data in files, column 6, lines 44-60)
creating a metadata file; (generate fact file, column 6, lines 44-60)
opening the discrete data files; (parse log data in files, column 6, lines 44-60)
dividing the dataset into predefined data cells and determining at least one data metric for each of the data cells; and storing the at least one data metric in the metadata file in association with an associated data cell identifier for each data cell and an identifier of the discrete data files associated with each data cell, (fact file containing one or more foreign key values and metrics for eventual use in the data warehouse, column 6, lines 44-60) 
Kornelson does not explicitly indicate “wherein at least one data metric includes a measure of likelihood that the data of an individual work unit includes specific spatial, temporal or spectral features”.
However, Harlev teaches “wherein at least one data metric includes a measure of likelihood that the data of an individual work unit includes specific spatial, temporal or spectral features” (column 12, lines 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kornelson and Harlev because using the steps claimed would have given those skilled in the art the tools to improve the invention by using statistical techniques to find a more appropriate dataset to reduce computational burdens (Harlev, column 1, lines 52-62). This gives the user the advantage of more efficient use of expensive resources.

As per claim 53,
Kornelson does not explicitly indicate “at least one data metric includes a measure of quality of the data within an individual work unit”.
However, Harlev teaches “at least one data metric includes a measure of quality of the data within an individual work unit” (column 12, lines 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kornelson and Harlev because using the steps claimed would have given those skilled in the art the tools to improve the invention by using statistical techniques to find a more appropriate dataset to reduce computational burdens (Harlev, column 1, lines 52-62). This gives the user the advantage of more efficient use of expensive resources.


Response to Arguments
Applicant’s arguments with respect to claims 46-50, 52-53 and 57-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198